DETAILED ACTION
This office action is in response to Applicant Arguments/ Remarks Made in an Amendment filed on 05/09/2022 for RCE application number 16/364,958 (filed on 03/26/2019) in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Claims 1, 4, 5, 7, 8, 9, 11, 12, 14, 16, 17, 18 & 20 are currently amended. Accordingly, claims 1-20 are currently pending.

Priority
Acknowledgment is made of applicant’s claim no priority for this application submitted on
03/26/2019.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 has been received and considered.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered and are addressed as follows:
Regarding the Claim Objections: The claim objection(s) is/are withdrawn, as the amended claims filed on 05/09/2022 have properly addressed the claim(s) informality objection(s) recited in the Non-Final office action mailed on 02/09/2022. 
Regarding the claim rejections under 35 USC §103: Applicant’s arguments/ remarks regarding the rejections of the claims under the prior arts in records are persuasive in view of the currently amended independent claims 1, 5, and 14. Accordingly, the previous prior art rejections under 35 USC §103 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application. In this regard, it is noted that applicants’ amendments and arguments submitted on 05/09/2022 (see pages 9-12 of the remarks) as indicated above overcome the previous rejections. Applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks in the amendments submitted on 05/09/2022 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended (see Amended claims submitted on 05/09/2022), in their entirety as presented in the current application. The following is an examiner’s statement of reasons for allowance: 
The arts of record, especially Cabral (PG Pub. No. US 2018/0338001 A1), do not singularly or in combination disclose “restore/ restoring a QoE level for the first requested service in the service area by selecting a subset of the set of connected vehicles in the service area to deliver the first requested service in the service area using their own computing resources, wherein the subset is configured to be sufficient to restore a required QoE level for the first requested service and the subset prioritizes providing the first requested service to autonomous vehicles that depend of the first requested service” as recited in Applicant’s base claims 1, 5 & 14.
The uniqueness of the claimed invention is in having an aptly computer program product that has the function for, in case of an overloaded server with a service request, restoring QoE level for the said requested service by using computing resources of a subset of connected vehicles that are prioritizing the providing of the said requested service based on by dependency of the connected vehicle on that said requested service, as set forth in all the independent claims 1, 5 & 14. 
Cabral, being the closest prior art discloses autonomous vehicle network system for data-driven managed services built on top of a dynamically configurable network of autonomous vehicles that is comprising a complex array of both static and moving communication nodes. However, there are no teachings in Cabral pertaining to the function for “restore/ restoring a QoE level for the first requested service in the service area by selecting a subset of the set of connected vehicles in the service area to deliver the first requested service in the service area using their own computing resources, wherein the subset is configured to be sufficient to restore a required QoE level for the first requested service and the subset prioritizes providing the first requested service to autonomous vehicles that depend of the first requested service”, as required by Applicant’s independent claims 1, 5 & 14.
The arts of record, like Cabral & Boss (US 2020/0164895 A1 as recited in the Non-Final office Action mailed on 02/09/2022), do not singularly or in combination disclose such computer-implemented function for restoring QoE level for a requested service by using computing resources of a subset of connected vehicles that are prioritizing the providing of the said requested service based on by dependency of the connected vehicle on said requested service in the case of an overloaded server with such service request.

Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims. All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/T.E./
Examiner, Art Unit 3661


/RUSSELL FREJD/Primary Examiner, Art Unit 3661